Name: Regulation (EEC) No 1109/71 of the Commission of 28 May 1971 on detailed rules for determining the entry price for certain fishery products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 298 &lt; Official Journal of the European . Communities ¢29.5.71No L 117/18 Official Journal of the European Communities REGULATION (EEC) No 1109/71 OF THE COMMISSION of 28 May 1971 on detailed rules for determining the entry price for certain fishery products and quotations relating to products of a quality superior to that used when the reference price was fixed; Whereas reference prices apply to a product defined by its commercial characteristics, and correspond to a specific marketing stage; Whereas, to make the entry price comparable with the reference price, quotations from Member States should be adjusted as necessary ; Whereas, to make it possible to determine entry prices , Member States must notify the Commission of all information concerning price trends of imported products on the representative import markets or at the representative ports of import of the Member States ; Whereas the import markets or ports where quotations have been recorded and the frequency with which they are to be notified should also be specified ; Whereas' the measures provided for in this Regulation are in accordance with the Opinion of the Management Committee for Fishery Products ; THE COMMISSION OF THE EUROPEAN COM ­ MUNITIES, Having regard to the Treaty establishing the ¢European Economic Community ; Having regard to Council Regulation (EEC) No 2142/701 of 20 October 1970 on the common organisation of the market in fishery products, and in particular Article 18 (6) and Article 27 thereof ; Whereas Article 18 (3 ) of Regulation (EEC) , No 2142/70 provides that, for products for which a reference price is fixed, an entry price shall be based on the lowest prices recorded for one and the same marketing stage on representative import markets or in representative ports of import, reduced by an amount equal to any customs duties and charges levied on the products and by the cost of transporting the product from these markets or ports to Community frontier crossing points ; whereas detailed rules for determining the entry price are possible at present only in respect of the products listed under A and C in Annex I to Regulation (EEC) No 2142/70 ; Whereas, to ensure the representative character of the entry price on the above basis, other information must also be taken into consideration in certain instances ; whereas this information may be ascertained by reference to prices recorded at the frontier-crossing stage; HAS ADOPTED THIS REGULATION : Article 1Whereas the entry price is based on prices and quotations relating to various qualities ; whereas it is therefore necessary in principle to convert these prices and quotations to a level reflecting the price for the quality corresponding to that taken into consideration when the reference price was fixed; whereas it should be possible, as an experiment, to dispense with such adjustments in respect of prices For the purpose of determining entry prices for products listed under A and C in Annex I to Regulation (EEC) No 2142/70, Member States shall communicate to the Commission, for each of these products and for each representative import market or representative port of import;  the daily quotations for each quality class of the products for which records are kept,1 OJ No L 236, 27.10.1970, p. 5 . Official Journal of the European Communities 299  the origin of the products,  the marketing stage at which the quotations have been recorded,  the quantities involved, showing in each case the different quality classes for each product. to a quality class below that referred to in Article 3 , they shall be multiplied by the quality conversion factors listed in Annex I. Where these quotations and prices for a particular product relate to a marketing stage other than that defined in Article 3 , they shall be converted to the latter stage by deducting the marketing charges which are normally levied on products of Community origin between the wholesale (port of unloading) stage and the stage corresponding to that for which the import prices were recorded. Article 2 When the entry price is being fixed, account shall be taken, to the extent necessary to ensure the representative character of this price, of prices recorded at the frontier-crossing stage. The Member States shall notify the Commission of all information necessary for this purpose. Article 5 The information referred to in Article 1 shall be sent to the Commission by telex on each market day. Article 3 Article 6 The representative import markets or ports are listed in Annex II . For each product for which a reference price is fixed, an entry price shall be calculated each market day, on the basis of the quotations recorded, at the first wholesale stage, after unloading in the ports of the Community and for a product of the quality class immediately below that used when the guide price was fixed. Article 7 Article 4 " Where the quotations and prices for a particular product which are known to the Commission relate This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . - Done at Brussels , 28 May 1971 . For the Commission The President Franco M. MALFATTI 300 Official - Journal of the European Communities ANNEX I Commercial specifications1 Quality conversion factor Species Freshness . category Size Presentation Sardines : (a) from the Atlantic Extra A ' 1,2 2 whole fish whole fish 1 00 A Extra .1 3 whole fish whole fish . 1-3073 Extra A 4 3 whole fish whole fish 1-5402 0 A B 4 all sizes whole fish whole fish 2-4364 (b ) from the Mediterranean Extra A 1,2 2 whole fish whole fish j 1-00 ) a A Extra 1 3 whole fish whole fish j 1-2203 Extra A 4 3 whole fish whole fish j 1-4400 A B 4 all sizes whole fish whole fish j 1-8947 Redfish Extra , A 1,2 whole fish .1 (Sebastes Marinus) B B 1 2 whole fish whole fish j 1-00 Cod Extra , A 1,2,3 gutted fish with head B 1,2 gutted fish with head 100 B 3 gutted fish with head { Extra , A 4 gutted fish with head 1-3889 Extra , A 5 gutted fish with head J 1-5151B 4 gutted fish with head B 5 gutted fish with head 2-0833 Coalfish Extra , A 1,2,3 gutted fish with head B 1,2 gutted fish with head 1-00 B 3 gutted fish with head J Extra , A 4 gutted fish with head 1-2037 B 4 gutted fish with head 1-6455 1 The freshness categories, sizes and presentations are those defined in application of Article 2 of Regulation (EEC) No 2142/70. Official Journal of the European Communities 301 Commercial specifications1 Quality conversion factor Species Freshness category Size Presentation Haddock Extra 1,2 whole fish Extra , A B 1 , 2 , 3 1,2 gutted fish with head gutted fish with head 1 00 B 3 gutted fish with head Extra , A 4 gutted fish with head 1 1478 B 4 gutted fish with head 1-5903 Extra , A B 3,4 1,2,3,4 whole fish whole fish 1-5903 Whiting Extra , A 1,2,3 gutted fish with head B 1 gutted fish with head 1-00 B 2 gutted fish with head B Extra , A 3 3 gutted fish with head whole fish 1-1538 B Extra , A 3 4 whole fish gutted fish with head 1-3636 B Extra A, B 4 4 gutted fish with head whole fish - 1-8750 Mackerel Extra A A B 1,2,3 1,2,3 1,2 1 whole fish whole fish in original boxes whole fish whole fish 1-00 B A 2 3 whole fish whole fish 1-1304 B 3 whole fish 1 Extra A 4 4 whole fish whole fish in original boxes 1-2149 A, B 4 whole fish 1-5476 Anchovies Extra A 2 2 whole fish whole fish 1-00 Extra A 1,3 1 whole fish whole fish 1-2150 B A 1 3 whole fish whole fish 1-4127 B 2,3 whole fish 1-8837 1 The freshness categories, sizes and presentations are those defined in application of Article 2 of Regulation (EEC) No 2142/70. 302 Official Journal of the European Communities » Commercial specifications1 · Quality conversion factor Species Freshness category Size Presentation Plaice Extra , A 1,2,3 gutted fish with head 1 B 1,2 gutted fish with head 1 00 B 3 gutted fish with head I Extra , A 4 gutted fish with head . 11612 B Extra A, B 4 1,2,3,4 gutted fish with head whole fish j 1-3584 Shrimps of the genus Extra A 1 siipply boiled in water 1 00 'Crangon' sp.p. B 1 simply boiled in water 11111 ANNEX II Representative import markets and representation ports of import Belgium : Ostend Germany : France : Bremerhaven Cuxhaven Hamburg Kiel Bordeaux Boulogne-s/mer Concarneau Halles de Rungis Lorient Marseilles Netherlands : IJmuiden Scheveningen Italy : No 2142/70. 1 The freshness categories, sizes and presentations are those defined in application of Article 2 of Regulation (EEC)